Table of Contents

Exhibit 10.1

Registration marks OY-MRG, msn 28010

Aircraft Sale and Purchase Agreement

dated 17 August 2006

Maersk Aircraft A/S

and

Wells Fargo Bank Northwest, National Association (not in its individual capacity
but solely as Owner Trustee)

relating to the Boeing B737-7L9 aircraft, msn 28010, Danish registration marks
OY-MRG.

PORTIONS OF THIS EXHIBIT MARKED BY AN *** HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


Contents:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 1 [spacer.gif] [spacer.gif]
Definitions and Interpretation [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 1
[spacer.gif]
2 [spacer.gif] [spacer.gif] Representations and Warranties [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 4
[spacer.gif]
3 [spacer.gif] [spacer.gif] Agreement to Sell and Purchase [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 6
[spacer.gif]
4 [spacer.gif] [spacer.gif] Conditions Precedent [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 7
[spacer.gif]
5 [spacer.gif] [spacer.gif] Purchase Price [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 8
[spacer.gif]
6 [spacer.gif] [spacer.gif] Pre-Delivery Inspection [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 8
[spacer.gif]
7 [spacer.gif] [spacer.gif] Delivery [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 9
[spacer.gif]
8 [spacer.gif] [spacer.gif] Condition of Aircraft [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 9
[spacer.gif]
9 [spacer.gif] [spacer.gif] Manufacturer’s Warranties [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 10
[spacer.gif]
10 [spacer.gif] [spacer.gif] Indemnities and Taxes [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 10
[spacer.gif]
11 [spacer.gif] [spacer.gif] Insurance [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 12
[spacer.gif]
12 [spacer.gif] [spacer.gif] Law and Jurisdiction [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 12
[spacer.gif]
13 [spacer.gif] [spacer.gif] Further Provisions [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 12
[spacer.gif]
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Schedule 1, description of Aircraft [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 16
[spacer.gif]
Schedule 2, Bill of Sale [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 17
[spacer.gif]
Schedule 3, Acceptance Certificate [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 18
[spacer.gif]
Schedule 4, Parent Guarantee [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
19
[spacer.gif]
[spacer.gif]

II


--------------------------------------------------------------------------------


Table of Contents

This AIRCRAFT SALE AND PURCHASE AGREEMENT is made on this      day of August
2006

between

MAERSK AIRCRAFT A/S, a limited company incorporated in Denmark with its
registered office at Copenhagen Airport, DK-2791 Dragoer, Denmark (the
‘‘Seller’’);

and

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (not in its individual capacity
but solely as Owner Trustee pursuant to the Trust Agreement (as defined below)),
a national banking association incorporated under the laws of the State of Utah,
United States of America, having its principal place of business at 299 South
Main Street, 12th Floor, Salt Lake City, Utah, UT 84111, United States of
America (the ‘‘Buyer’’).

WHEREAS the Seller and the Buyer desire to effect, on the Delivery Date, the
transfer by the Seller to the Buyer of all of the Seller’s right, title and
interest in, under and with respect to the Aircraft.

Now, therefore, the parties hereto agree as follows:

[spacer.gif] [spacer.gif] 1  Definitions and Interpretation

[spacer.gif] [spacer.gif] 1.1  Definitions

In this Agreement the following terms have the meanings, except where the
context otherwise requires, given to them in this Clause 1.1:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ‘‘Acceptance Certificate’’ [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] means a certificate substantially in the form of Schedule 3,
Acceptance Certificate to be signed by the Buyer and the Seller on Delivery
‘‘Additional Rent’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] shall
have the meaning given to it in the Sterling Lease. ‘‘Aircraft’’ [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] means the Boeing B737-7L9 aircraft,
Danish registration marks OY-MRG and manufacturer’s serial number 28010 together
with its Engines, parts and Aircraft Documents relative thereto as the Aircraft
is further described in Schedule 1, description of Aircraft. ‘‘Aircraft
Documents’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] shall have the
meaning given to it in the Sterling Lease. ‘‘Airframe’’ [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] means the Aircraft excluding the
Engines relative thereto. ‘‘Assignments of Warranties’’ [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] means the assignments of warranties
from the Seller to the Buyer in relation to Airframe and Engines warranties as
contemplated by clause 9. ‘‘Beneficiary’’ [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] means Aircastle Investment Holdings 2 Limited. ‘‘Bill
of Sale’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] means a bill of
sale in respect of the Aircraft substantially in the form of Schedule 2, Bill of
Sale. ‘‘Business Day’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
means a day on which banks are open for business in Copenhagen, New York and the
Buyer’s Jurisdiction. ‘‘Buyer Deposit’’ [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] means the USD *** deposit made on behalf of the Buyer under the
letter of intent between the Aircastle Advisor International Limited and the
Seller dated 29 May 2006. ‘‘Buyer’s Jurisdiction’’ [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] means the State of Utah, United States of America.
[spacer.gif]

1


--------------------------------------------------------------------------------


Table of Contents[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ‘‘Damage’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
means a fault in or damage to the Aircraft the costs of rectification of which
exceed USD 500,000 if the damage is uninsured and USD 1,000,000 if the damage is
insured. ‘‘Delivery’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
means delivery of the Aircraft by the Seller to the Buyer pursuant to and in
accordance with this Agreement. ‘‘Delivery Date’’ [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] means the date on which Delivery occurs. ‘‘Delivery
Location’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] means
Copenhagen, Denmark or such other location as may be agreed between the Seller
and the Buyer. ‘‘Effective Time Notice’’ [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] shall have the meaning given to it in the Novation
Agreement. ‘‘Engine’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
means each engine relative to the Aircraft and as identified in Schedule 1,
description of Aircraft. ‘‘Final Delivery Date’’ [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] means 31 August 2006. ‘‘Governmental Entity’’
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] means and includes (i) any
national, government, political sub-division thereof or local jurisdiction
therein, (ii) any board, commission, department, division, organ,
instrumentality, court, exchange control authority or agency of any thereof,
however constituted and (iii) any association, organisation or institution of
which any thereof is a member or to whose jurisdiction any thereof is subject or
in whose activities any thereof is a participant. ‘‘Inspection’’ [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] means the Buyer’s predelivery
inspection of the Aircraft as referred to in clause 6. ‘‘Law’’ [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] means and includes (i) any statute,
decree, constitution, regulation, order, judgment or other directive of any
Governmental Entity, (ii) any treaty, pact, compact or other agreement to which
any Governmental Entity is a signatory or party (iii) any judicial or
administrative interpretation or application of any thereof; and (iv) any
amendment or revision of any thereof. ‘‘Lease Certificate of Acceptance’’
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] shall have the meaning
given to ‘‘Certificate of Acceptance’’ in the Novation Agreement. ‘‘Lease
Declaration’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] means any
lease declaration registered over and against the Aircraft with the Danish
Register of Rights over Aircraft in respect of the Sterling Lease. ‘‘Lessee’’
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] means Sterling Airlines
A/S. ‘‘Losses’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] means
losses, liabilities, actions, claims, proceedings, penalties, fines, judgments,
damages, Taxes, fees, costs and expenses. ‘‘Maintenance Contributions’’
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] shall have the meaning
given to it in the Novation Agreement. ‘‘Manufacturer’’ [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] means the manufacturer of the Airframe,
Engines, or any component, as applicable in the context used herein.
[spacer.gif]

2


--------------------------------------------------------------------------------


Table of Contents[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ‘‘Novation Agreement’’ [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] means the lease amendment and novation agreement to be entered into
on or prior to the Delivery Date between the Seller, the Buyer and the Lessee in
respect of the Sterling Lease. ‘‘Parent Guarantee’’ [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] means a performance guarantee document by Aircastle
Holding Corporation Limited a Bermudan corporation, in the form of Schedule 4,
Parent Guarantee. ‘‘Permitted Liens’’ [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] means the Lease Declaration and ‘‘Permitted Liens’’ as such term is
defined under the Sterling Lease. ‘‘Purchase Price’’ [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] means the amount calculated as follows:   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] P − (R + AR + SD + D) + INT  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] where:   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] ‘‘P’’ means USD ***.   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] ‘‘R’’ means any Rent received by or
payable to the Seller under the Sterling Lease for the period from and including
*** up to but excluding the Delivery Date.   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] ‘‘AR’’ means any Additional Rent received by or
payable to the Seller under the Sterling Lease less any Maintenance
Contributions.   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] ‘‘SD’’
means the Security Deposit.   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] ‘‘D’’ means the Buyer Deposit   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] ‘‘INT’’ means interest at *** per annum or the amount
designated as ‘‘P’’ above from and including *** up to, but excluding the
Delivery Date. ‘‘Rent’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
shall have the meaning given to it in the Sterling Lease. ‘‘Replacement Security
Deposit Agreement’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] means
the replacement security deposit agreement to be entered into on or prior to the
Delivery Date between the Seller, the Buyer, the Lessee and *** in respect of a
security deposit agreement dated 13 September 2005 and made between, inter
alios, the Seller, the Lessee and *** in replacement of, inter alia, the
‘‘Letter of Credit’’ as such term shall be understood in the Sterling Lease.
‘‘Scheduled Delivery Date’’ [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] means 17 August 2006. ‘‘Security Deposit’’ [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] shall have the meaning given to
‘‘Deposit’’ in the Sterling Lease. ‘‘Security Interest’’ [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] shall have the meaning given to it in
the Sterling Lease. ‘‘Sterling Lease’’ [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] means the Aircraft Lease Agreement in respect of the Aircraft
between the Seller and the Lessee dated 12 September 2005 and the Lease
Certificate of Acceptance. ‘‘Taxes’’ [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] means all present and future taxes, levies, imposts, duties, stamp
duties, registration taxes and fees, sale and withholding taxes, value added
taxes (VAT) and charges of any nature in any jurisdiction. [spacer.gif]

3


--------------------------------------------------------------------------------


Table of Contents[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ‘‘Total Loss’’ [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] shall have the meaning given to it in the Sterling Lease.
‘‘Transaction Documents’’ [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
means this Agreement, the Novation Agreement, the Acceptance Certificate, the
Replacement Security Deposit Agreement, the Bill of Sale, the Assignment of
Warranties and any agreement amending or supplementing any of the foregoing
documents. ‘‘Trust Agreement’’ [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] means that certain trust agreement dated on or about 15 August 2006
between the Buyer and the Beneficiary relating to the Aircraft. ‘‘USD’’
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] means the lawful currency
of the United States of America. [spacer.gif]

[spacer.gif] [spacer.gif] 1.2  Interpretation

References in this Agreement to:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Sections, clauses or schedules are,
unless otherwise specified, references to sections of, clauses of, and schedules
to, this Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any statutory or other legislative
provision shall be construed as including any statutory or legislative
modification or re-enactment thereof, or any substitution therefor;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the word person or persons or to
words importing persons include, without limitation, individuals, partnerships,
corporations, government agencies, committees, departments, authorities and
other bodies corporate or unincorporated, whether having distinct legal
personality or not; and

[spacer.gif] [spacer.gif] [spacer.gif] (d)  where the context so requires,
definitions importing the singular only shall also include the plural and vice
versa.

[spacer.gif] [spacer.gif] 1.3  Headings

Clause headings are for ease of reference only.

[spacer.gif] [spacer.gif] 2  Representations and Warranties

PART A – Seller’s Representations and Warranties

[spacer.gif] [spacer.gif] 2.1  Seller’s Representations and Warranties

The Seller represents and warrants to the Buyer that the statements set out in
Clause 2.2 to Clause 2.10 are at the date hereof, and on the Delivery Date will
be, true and accurate.

[spacer.gif] [spacer.gif] 2.2  Status

The Seller is a limited liability company (in Danish ‘‘aktieselskab’’)
incorporated and validly existing under the laws of Denmark and has the
corporate power to enter into and implement the transactions contemplated by the
Transaction Documents to which it is a party.

[spacer.gif] [spacer.gif] 2.3  Due Authorisation

The execution, delivery and performance of the Transaction Documents to which
the Seller is a party have been duly authorised by all necessary corporate
action on the part of the Seller.

[spacer.gif] [spacer.gif] 2.4  Binding Obligations

The Transaction Documents to which the Seller is a party constitute legal, valid
and binding obligations of the Seller.

[spacer.gif] [spacer.gif] 2.5  Consents

Each consent required by the Seller to authorise, or required by it in
connection with the execution, delivery, performance, legality, validity or
enforceability of the Transaction Documents to which it is a party has been
obtained and is in full force and effect, and there is no default in the
observance or performance of any of the conditions and restrictions (if any)
imposed on or in connection therewith.

4


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 2.6  No Conflict

The execution, delivery and performance by the Seller of the Transaction
Documents to which it is a party will not (i) conflict with, or result in any
material breach of, any of the terms of, or constitute a default under, any
agreement or document to which it is a party or by which it or any of its
property or assets may be bound or (ii) contravene or conflict with the
provisions of its constitutive documents or applicable laws, regulations,
judgments and orders.

[spacer.gif] [spacer.gif] 2.7  Title to Aircraft

The Seller will at Delivery have full legal and beneficial ownership of the
Aircraft free from any Security Interest other than Permitted Liens and shall
with full title guarantee transfer to Buyer good and marketable title in and to
the Aircraft.

[spacer.gif] [spacer.gif] 2.8  No Material Litigation

No legal action, suit, proceeding or investigation is currently pending against
Seller (and to the best of Seller’s knowledge and belief no legal action, suit,
proceeding or investigation is currently threatened against Seller) which, if
adversely determined, would materially impair (i) its ability to perform under
this Agreement or any other Transaction Documents or (ii) the validity or
enforceability of this Agreement or any other Transaction Documents to which the
Seller is a party.

[spacer.gif] [spacer.gif] 2.9  The Seller is not in default in respect of any
obligation to be performed by the Seller pursuant to the Sterling Lease.

[spacer.gif] [spacer.gif] 2.10  No liquidator, provisional liquidator, receiver,
examiner, manager, administrator, custodian, trustee or similar officer has been
appointed in respect of all or part of the assets of the Seller nor has any
application been made to court which is still pending for an order which will
lead to the appointment of such officers or the winding-up, reorganisation,
liquidation, examination of the Seller or the entry of any order for relief
under any similar insolvency law.

PART B – Buyer’s Representations and Warranties

[spacer.gif] [spacer.gif] 2.11  Buyer’s Representations and Warranties

The Buyer represents and warrants to the Seller that the statements set out in
Clauses 2.12 to 2.18 are true and accurate at the date of this Agreement and on
the Delivery Date.

[spacer.gif] [spacer.gif] 2.12  Status

The Buyer is a national banking association incorporated and validly existing
and in good standing under the laws of the Buyer’s Jurisdiction and has the
corporate power to enter into and implement the transactions contemplated by the
Transaction Documents to which it is a party.

[spacer.gif] [spacer.gif] 2.13  Due Authorisation

The execution, delivery and performance of the Transaction Documents to which
the Buyer is a party have been duly authorised by all necessary corporate action
on the part of the Buyer.

[spacer.gif] [spacer.gif] 2.14  Binding Obligations

The Transaction Documents to which the Buyer is a party constitute legal, valid
and binding obligations of the Buyer.

[spacer.gif] [spacer.gif] 2.15  Consents

Each consent required by the Buyer to authorise, or required by it in connection
with the execution, delivery, performance, legality, validity or enforceability
of the Transaction Documents to which it is a party has been obtained and is in
full force and effect and there is no default in the observance or performance
of any of the conditions and restrictions (if any) imposed on or in connection
therewith.

[spacer.gif] [spacer.gif] 2.16  No Conflict

5


--------------------------------------------------------------------------------


Table of Contents

The execution, delivery and performance by the Buyer of the Transaction
Documents to which it is a party will not (i) conflict with, or result in any
material breach of, any of the terms of, or constitute a default under any
agreement or document to which it is a party or by which it or any of its
property or assets may be bound or (ii) contravene or conflict with the
provisions of its constitutive documents.

[spacer.gif] [spacer.gif] 2.17  No Material Litigation

Buyer is not aware of any legal action, suit, proceeding or investigation that
is currently pending or threatening against Buyer which, if adversely
determined, would materially impair (i) its ability to perform under this
Agreement or any other Transaction Documents or (ii) the validity or
enforceability of this Agreement or any other Transaction Documents to which the
Buyer is a party.

[spacer.gif] [spacer.gif] 2.18  No liquidator, provisional liquidator, receiver,
examiner, manager, administrator, custodian, trustee or similar officer has been
appointed in respect of all or part of the assets of the Buyer nor has any
application been made to court which is still pending for an order which will
lead to the appointment of such officers or the winding-up, reorganisation,
liquidation, examination of the Buyer or the entry of any order for relief under
any similar insolvency law.

[spacer.gif] [spacer.gif] 3  Agreement to Sell and Purchase

[spacer.gif] [spacer.gif] 3.1  Agreement

Subject to the provisions of this Agreement, the Seller agrees to sell all its
rights, title and interest in the Aircraft to the Buyer, on the Delivery Date,
and the Buyer agrees to purchase the Aircraft from the Seller, on the Delivery
Date at the Delivery Location, in an ‘‘as is, where is’’ condition.

[spacer.gif] [spacer.gif] 3.2  Transfer of Title

The Seller shall upon Delivery pass good and marketable title with full title
guarantee to the Aircraft to the Buyer.

[spacer.gif] [spacer.gif] 3.3  Security Interests

Save for Permitted Liens, the Aircraft shall upon its Delivery be free and clear
of any Security Interests.

[spacer.gif] [spacer.gif] 3.4  Risk

Risk of loss or destruction of the Aircraft or damage to the Aircraft shall pass
from the Seller to the Buyer upon Delivery.

[spacer.gif] [spacer.gif] 3.5  Total Loss and Damage before Delivery

If after the Inspection, but before Delivery, the Aircraft suffers:

[spacer.gif] [spacer.gif] [spacer.gif] 3.5.1  Damage either party may notify the
other party that it terminates its obligation to sell or buy (as the case may
be) the Aircraft. If a party so wishes to terminate its obligation, it shall
notify the other party no later than 3 Business Days after becoming aware of the
subject Damage;

[spacer.gif] [spacer.gif] [spacer.gif] 3.5.2  a Total Loss this Agreement shall
automatically terminate.

If terminated in accordance with 3.5.1 or 3.5.2, the parties’ rights and
obligations under this Agreement shall cease and be discharged without further
liability of either of the Buyer or Seller (save that the Seller shall forthwith
return the Buyer Deposit) and neither party shall have any claims against the
other for any Losses resulting from such non-delivery.

6


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 4  Conditions Precedent

[spacer.gif] [spacer.gif] 4.1  Seller Conditions

The obligations of the Seller to sell the Aircraft to the Buyer shall be subject
to fulfilment of each of the following conditions on or prior to the Delivery
Date for the Aircraft:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  receipt by the Seller of the
Purchase Price;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  receipt by the Seller of corporate
documentation in respect of the Buyer and evidence of due execution by the Buyer
of the Transaction Documents;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  receipt by the Seller of legal
opinions from (i) Conyers Dill and Pearman, Bermudan counsel to the Buyer in
form and substance satisfactory to the Seller regarding, inter alia, the due
execution and enforceability of the Parent Guarantee and (ii) Ray Quinney &
Nebeker, Special Utah counsel to the Buyer, regarding, inter alia, the due
execution and authorisation of those of the Transaction Documents to which the
Buyer is a party;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  receipt by the Seller of the Parent
Guarantee duly executed by Aircastle Holding Corporation Limited;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  receipt by the Seller of the
Novation Agreement duly executed by the parties thereto (other than the Buyer);

[spacer.gif] [spacer.gif] [spacer.gif] (f)  receipt by the Seller of the
conditions precedent deliverable to, and/or to be fulfilled in favour of, it
under the Novation Agreement; and

[spacer.gif] [spacer.gif] [spacer.gif] (g)  the representations given by the
Buyer in Part B of Clause 2 being true and accurate on the Delivery Date.

[spacer.gif] [spacer.gif] 4.2  Waiver by Seller

The conditions precedent set out in Clause 4.1 have been inserted for the
benefit of the Seller and may be waived or deferred in writing, in whole or in
part and with or without conditions, by the Seller.

[spacer.gif] [spacer.gif] 4.3  Buyer Conditions

The obligation of the Buyer to purchase the Aircraft from the Seller shall be
subject to fulfilment of each of the following conditions on or prior to the
Delivery Date for the Aircraft:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  receipt by the Buyer of corporate
documentation in respect of the Seller and evidence of due execution by the
Seller of the Transaction Documents;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  receipt by the Buyer of a legal
opinion in form and substance satisfactory to the Buyer from Bech-Bruun, in
relation to inter alia, the due execution and enforceability of the Transaction
Documents and certain registration matters in Denmark;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  receipt by the Buyer of a legal
opinion in form and substance satisfactory to the Buyer from Gorrissen
Federspiel Kierkegaard in relation to, inter alia, the due execution and
enforceability of those of the Transaction Documents to which the Seller is a
party;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  the Aircraft is not subject to any
Security Interests save for Permitted Liens;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  receipt by the Buyer of the Novation
Agreement and the Replacement Security Deposit Agreement duly executed by the
parties thereto (other than the Buyer);

[spacer.gif] [spacer.gif] [spacer.gif] (f)  receipt by the Buyer of the
conditions precedent deliverable to, and/or to be fulfilled in favour of, it
under the Novation Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] (g)  receipt by the Buyer of the
Assignments of Warranties, duly executed by the parties thereto and consented to
by the Relevant Manufacturer;

[spacer.gif] [spacer.gif] [spacer.gif] (h)  the representations given by the
Seller in Part A of Clause 2 being true and accurate on the Delivery Date;

7


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (i)  no material adverse change in the
credit status of the Lessee having occurred between 29 May 2006 and the Delivery
Date (including as a result of a sale or proposed sale of the Lessee to an
entity with a lower net worth than that of the current owner of the Lessee, FL
Group hf consummated or in the process of being consummated prior to the
Delivery Date); and

[spacer.gif] [spacer.gif] [spacer.gif] (j)  evidence that all authorisations,
filings, consents, registrations and notifications required in connection with
this Agreement and the transactions contemplated thereby have been (or will be
before any required period) obtained or effected and will be, on their being
effected or obtained, in full force and effect.

[spacer.gif] [spacer.gif] 4.4  Waiver by Buyer

The conditions precedent set out in Clause 4.3 have been inserted for the
benefit of the Buyer and may be waived in writing, in whole or in part and with
or without conditions, by the Buyer.

[spacer.gif] [spacer.gif] 4.5  Non-fulfilment by Buyer

If any of the conditions precedent referred to in Clause 4.1 remain outstanding
on the Final Delivery Date and are not waived or deferred in writing by the
Seller, the Seller shall be entitled at any time after 4 p.m. CET on the Final
Delivery Date to terminate its obligation to sell the Aircraft to the Buyer by
written notice, whereupon no party to this Agreement shall have any further
obligation or liability hereunder. In case of the Agreement being terminated in
accordance with this clause due to circumstances solely within the Buyer’s
control, the Seller shall be entitled to retain as liquidated damages (and not
as penalty) the Buyer Deposit.

[spacer.gif] [spacer.gif] 4.6  Non-fulfilment by Seller

If any of the conditions precedent referred to in Clause 4.3 remain outstanding
on the Final Delivery Date and are not waived or deferred in writing by the
Buyer, the Buyer shall be entitled at any time after 4 p.m. CET on the Final
Delivery Date to terminate its obligation to purchase the Aircraft by written
notice, whereupon no party to this Agreement shall have any further obligation
or liability hereunder save that the Seller shall forthwith return the Buyer
Deposit.

[spacer.gif] [spacer.gif] 5  Purchase Price

[spacer.gif] [spacer.gif] 5.1  Amount of Purchase Price

The Buyer’s consideration for the Aircraft is the Purchase Price which shall be
payable immediately prior to Delivery.

[spacer.gif] [spacer.gif] 5.2  Seller Bank Details

The Purchase Price shall be transferred in full (without set-off or counterclaim
or any deduction or withholding) to the following account in immediately
available funds by wire transfer to:

***

All interest payable pursuant to this Agreement shall accrue daily on the basis
of the actual number of days elapsed and a three hundred and sixty (360) day
year.

[spacer.gif] [spacer.gif] 6  Pre-Delivery Inspection

[spacer.gif] [spacer.gif] 6.1  Inspection

Without prejudice to clause 3.1, the Buyer has at its own cost arranged and
carried out a pre-delivery inspection and is satisfied with the condition of the
Aircraft.

8


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 7  Delivery

[spacer.gif] [spacer.gif] 7.1  Delivery Date

The Seller and the Buyer shall use all reasonable endeavours to procure that
Delivery occurs on the Scheduled Delivery Date.

[spacer.gif] [spacer.gif] 7.2  Delivery

On the Delivery Date and subject to the satisfaction or waiver of the conditions
precedent in Clause 4, including the payment by the Buyer of the Purchase Price,
the parties shall jointly deliver the Effective Time Notice to the Lessee and
the Seller shall execute and deliver the Bill of Sale.

[spacer.gif] [spacer.gif] 7.3  Delivery Location

The Aircraft shall be delivered to the Buyer while the Aircraft is located at
the Delivery Location.

[spacer.gif] [spacer.gif] 7.4  In the event that Delivery does not occur on or
before the Final Delivery Date, for any reason, then the Seller and/or the Buyer
shall have the right to terminate this Agreement by giving notice in writing
thereof to the other. Following receipt of such notice, each party shall be
released from its respective obligations hereunder (other than any obligation of
the Seller to refund the Buyer Deposit to the Buyer pursuant to Clause 3.5,
Clause 4.6 and Clause 7.5) and neither party shall have any claim against the
other for any Losses resulting from such non-delivery.

[spacer.gif] [spacer.gif] 7.5  If any change occurs after the date of this
Agreement in any applicable Law which would make it illegal for either the Buyer
or the Seller to perform any of their respective obligations under this
Agreement and the Transaction Documents, the parties shall make all reasonable
endeavours until the Final Delivery Date or such other date as the parties may
agree to re-structure the transaction contemplated by this Agreement so as to
avoid the aforementioned illegality. If following such endeavours on the Final
Delivery Date or such other date as has been agreed the transaction has not been
restructured so as to avoid the illegality, this Agreement shall, without
further act, terminate and the rights and obligations of the parties hereunder
shall cease and be discharged without further liability on the part of either
the Seller or the Buyer (save that Seller shall return the Buyer Deposit to the
Buyer forthwith).

[spacer.gif] [spacer.gif] 7.6  Either party may terminate this Agreement upon
serving notice on the other party if an order is granted for the winding up or
dissolution of the other party or for the appointment of a trustee, receiver,
administrative receiver, examiner or similar officer in respect of that other
party or any of its assets.

[spacer.gif] [spacer.gif] 7.7  To the extent that, after Delivery, the Seller
receives from the Lessee any amount of Rent payable by the Lessee pursuant to
the Lease (notwithstanding the novation of the Lease) in respect of any period
after Delivery, the Seller shall procure that such rent is paid over to the
Buyer as soon as is reasonably practicable after its receipt.

[spacer.gif] [spacer.gif] 8  Condition of Aircraft

[spacer.gif] [spacer.gif] 8.1  Disclaimers

BUYER UNCONDITIONALLY AGREES THAT AS BETWEEN BUYER (ON THE ONE HAND) AND SELLER
(ON THE OTHER HAND) THE AIRCRAFT AND EACH PART THEREOF IS TO BE SOLD AND
PURCHASED IN AN AS IS, WHERE IS CONDITION AS AT THE DELIVERY DATE, AND NO TERM,
CONDITION, WARRANTY, REPRESENTATION OR COVENANT OF ANY KIND HAS BEEN MADE OR IS
GIVEN BY SELLER OR ITS SERVANTS OR AGENTS IN RESPECT OF THE AIRWORTHINESS,
VALUE, QUALITY, DURABILITY, CONDITION, DESIGN, OPERATION, DESCRIPTION,
MERCHANTABILITY OR FITNESS FOR USE OR PURPOSE OF THE AIRCRAFT OR ANY PART
THEREOF, AS TO THE ABSENCE OF LATENT, INHERENT

9


--------------------------------------------------------------------------------


Table of Contents

OR OTHER DEFECTS (WHETHER OR NOT DISCOVERABLE), AS TO THE COMPLETENESS OR
CONDITION OF THE AIRCRAFT DOCUMENTS, OR AS TO THE ABSENCE OF ANY INFRINGEMENT OF
ANY PATENT, COPYRIGHT, DESIGN OR OTHER PROPRIETARY RIGHTS; AND ALL CONDITIONS,
WARRANTIES AND REPRESENTATIONS (OR OBLIGATION OR LIABILITY, IN CONTRACT OR IN
TORT) IN RELATION TO ANY OF THOSE MATTERS, EXPRESSED OR IMPLIED, STATUTORY OR
OTHERWISE, ARE EXPRESSLY EXCLUDED.

[spacer.gif] [spacer.gif] 8.2  Acceptance Certificate

DELIVERY OF THE ACCEPTANCE CERTIFICATE BY BUYER TO SELLER SHALL BE CONCLUSIVE
PROOF, AS BETWEEN BUYER AND SELLER, THAT BUYER HAS EXAMINED AND INVESTIGATED THE
AIRCRAFT TO WHICH SUCH ACCEPTANCE CERTIFICATE RELATES AND EACH PART THEREOF AND
THAT THE AIRCRAFT AND EACH PART THEREOF IS IN EVERY WAY SATISFACTORY TO BUYER.

[spacer.gif] [spacer.gif] 9  Manufacturer’s Warranties

[spacer.gif] [spacer.gif] 9.1  Assignment

On Delivery, the Seller’s right, title and interest (to the extent that such
assignment is contractually permitted and to the extent they are still
subsisting) in all warranties between the Seller and the Manufacturer relating
to the Aircraft are assigned and transferred. Warranties relating to the Engines
and the Airframe shall, however, be assigned by way of a specific instrument of
assignment which shall be consented to by the Airframe and Engine Manufacturer,
respectively.

[spacer.gif] [spacer.gif] 10  Indemnities and Taxes

[spacer.gif] [spacer.gif] 10.1  Seller’s Indemnity

The Seller shall indemnify the Buyer in full on demand in respect of all Losses
suffered or incurred by the Buyer or any of its officers, employees or agents
(regardless of when the same are suffered or incurred) arising out of or
connected in any way with:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the purchase, manufacture,
ownership, possession, registration, performance, transportation, management,
sale, control, inspection, use or operation, design, condition, testing,
delivery, leasing, maintenance, repair, service, modification, overhaul,
replacement, removal or redelivery of the Aircraft, or any loss of or damage to
the Aircraft, or otherwise in connection with the Aircraft or relating to loss
or destruction of or damage to any property, or death or injury to any person
caused by, relating to or arising from or out of (in each case whether directly
or indirectly) any of the foregoing matters and regardless of when the same
arises or occurs, or whether it arises out of or is attributable to any act or
omission, negligent or otherwise of the Buyer; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any design, article or material in
the Aircraft or the operation or use thereof constituting an infringement of
patent, copyright, trademark, design or other proprietary right or a breach of
any obligation of confidentiality owed to any person;

PROVIDED that such indemnities shall not extend to Losses;

[spacer.gif] [spacer.gif] [spacer.gif] (a)  to the extent that such Losses arise
out of any act, omission, event or circumstance occurring after Delivery of the
Aircraft or arise out of matters for which the Seller is not liable under Clause
8;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  to the extent that such Losses are
caused by the gross negligence, wilful misconduct or recklessness of the Buyer
or any of its employees, servants or agents;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  to the extent that such Losses are
the result of failure by the Buyer to comply with any of its express obligations
under this Agreement or any representation or warranty given by the Buyer not
being true and correct;

10


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (d)  which are ordinary or usual
operating or overhead expenses of the Buyer;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  to the extent that such Losses
represent a loss of profit, bargain or expectation under this Agreement or
relate to the value of the Aircraft;

[spacer.gif] [spacer.gif] [spacer.gif] (f)  which are required to be borne by
the Buyer in accordance with any other express provision contained in this
Agreement; or

[spacer.gif] [spacer.gif] [spacer.gif] (g)  which relate to special, exemplary,
punitive or consequential damages.

[spacer.gif] [spacer.gif] 10.2  Buyer’s Indemnity

The Buyer shall indemnify the Seller in full on demand in respect of all Losses
suffered or incurred by Seller or any of its officers, employees or agents
(regardless of when the same are suffered or incurred) arising out of or
connected in any way with:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the purchase, manufacture,
ownership, possession, registration, performance, transportation, management,
sale, control, inspection, use or operation, design, condition, testing,
delivery, leasing, maintenance, repair, service, modification, overhaul,
replacement, removal or redelivery of the Aircraft, or any loss of or damage to
the Aircraft, or otherwise in connection with the Aircraft or relating to loss
or destruction of or damage to any property, or death or injury to any person
caused by, relating to or arising from or out of (in each case whether directly
or indirectly) any of the foregoing matters and regardless of when the same
arises or occurs, or whether it arises out of or is attributable to any act or
omission, negligent or otherwise of the Seller; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any design, article or material in
the Aircraft or the operation or use thereof constituting an infringement of
patent, copyright, trademark, design or other proprietary right or a breach of
any obligation of confidentiality owed to any person;

Provided that such indemnities shall not extend to Losses:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  to the extent that such Losses arise
out of any act, omission, event or circumstance occurring prior to Delivery of
the Aircraft;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  to the extent that such Losses are
caused by the gross negligence, wilful misconduct or recklessness of the Seller
or any of its employees, servants or agents;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  to the extent that such Losses are
the result of failure by the Seller to comply with any of its express
obligations under this Agreement or any representation or warranty given by the
Seller not being true and correct;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  to the extent that such Losses
represent a Tax or loss of Tax benefits arising in connection with the transfer
of title to the Aircraft, provided always that nothing in this clause 10.2(f)
shall limit the obligations of the Seller contained in clause 10.3.2 of this
Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  which are ordinary or usual
operating or overhead expenses of the Seller;

[spacer.gif] [spacer.gif] [spacer.gif] (f)  which are required to be borne by
the Seller in accordance with any other express provision contained in this
Agreement; or

[spacer.gif] [spacer.gif] [spacer.gif] (g)  which relate to special, exemplary,
punitive or consequential damages.

[spacer.gif] [spacer.gif] 10.3  Taxes

[spacer.gif] [spacer.gif] 10.3.1  The Seller and the Buyer agree that they will
cooperate with each other and shall use all commercially reasonable endeavours
to eliminate or minimise Taxes with respect of the sale of the Aircraft to the
Buyer.

[spacer.gif] [spacer.gif] 10.3.2  The Seller shall indemnify and hold harmless
the Buyer from and against any Taxes arising (i) in Denmark in relation to the
purchase of the Aircraft by Buyer (save as set forth in clause 13.7) and (ii) in
relation to the Aircraft in respect of the period prior to Delivery.

[spacer.gif] [spacer.gif] 10.3.3  Neither party shall be responsible for Taxes
arising in connection with the transfer of title to the Aircraft save as
contemplated by clauses 10.3.2 and 13.7.

11


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 11  Insurance

The Buyer undertakes to use all commercially reasonable endeavours to procure
that the Seller is insured as an additional insured with respect to the
insurances set forth in clause 13.2.3 of the Sterling Lease for a period of 24
months after the Delivery Date, generally complying with the requirements in
clause 13 of the Sterling Lease (mutatis mutandis).

[spacer.gif] [spacer.gif] 12  Law and Jurisdiction

[spacer.gif] [spacer.gif] 12.1  This Agreement is governed by and shall be
construed in accordance with the laws of England.

[spacer.gif] [spacer.gif] 12.2  Each of the parties irrevocably agrees that the
courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement and that accordingly any suit,
action or proceedings arising out of or in connection with this Agreement
(‘‘Proceedings’’) may be brought in such courts.

[spacer.gif] [spacer.gif] 12.3  Each of the parties irrevocably waives any
objection which it may have now or hereafter to the laying of any Proceedings in
any such court as is referred to in this Clause and any claim that any
Proceedings have been brought in an inconvenient forum and further irrevocably
agrees that a judgement in any Proceedings brought in any court referred to in
this Clause shall be conclusive and binding upon them and may be enforced in the
courts of any other jurisdiction.

[spacer.gif] [spacer.gif] 12.4  Nothing contained in this Clause shall limit the
right of a party to take Proceedings against another party in any court of
competent jurisdiction, nor shall the taking of any Proceedings in one or more
jurisdictions preclude the taking of any Proceedings in any other jurisdiction
whether concurrently or not.

[spacer.gif] [spacer.gif] 12.5  Each of the parties hereby consents generally in
respect of any Proceedings arising out of or in connection with this Agreement
to the giving of any relief or the issue of any process in connection with such
Proceedings including, without limitation, the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order or judgment which may be made or given in such Proceedings.

[spacer.gif] [spacer.gif] 12.6  The Buyer hereby appoints Norose Notices
Limited, at the address of its registered office from time to time, presently of
Kempson House, Camomile Street, London EC3A 7AN, England, reference PTV/AA96326
as its agent for service of process in England in relation to any Proceedings.

[spacer.gif] [spacer.gif] 12.7  The Seller hereby appoints The Maersk Company,
Maersk House, Braham Street, London E1 5 EP, England as its agent for service of
process in England in relation to any Proceedings.

[spacer.gif] [spacer.gif] 13  Further Provisions

[spacer.gif] [spacer.gif] 13.1  Further Assurances

Each party agrees from time to time to do and perform such other and further
acts and execute and deliver any and all such other instruments as may be
required by law or reasonably requested by the other party to establish,
maintain and protect the rights and remedies of the parties and to carry out and
effect the intent and purpose of this Agreement and of passing or transferring
title to the Aircraft in accordance with this Agreement.

[spacer.gif] [spacer.gif] 13.2  Rights Cumulative, Waivers

The rights of the parties under this Agreement are cumulative, may be exercised,
as often as each party considers appropriate and are in addition to its rights
under general law. The rights of both of the parties (whether arising under this
Agreement or the general law) shall not be capable of being waived or varied
otherwise than by an express waiver or variation in writing; and in particular
any failure to exercise or any delay in exercising any of such rights shall not
operate as a waiver or variation of that or any other such right; any defective
or partial exercise of any of such rights shall not preclude any other or
further exercise of that or any other such right; and no act or course of
conduct or negotiation on the part of either party or on its behalf shall in any
way preclude it from exercising any such right or constitute a suspension or any
variation of any such right.

12


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 13.3  Variation

The provisions of this Agreement shall not be varied otherwise than by an
instrument in writing executed by or on behalf of all of the parties to this
Agreement.

[spacer.gif] [spacer.gif] 13.4  Notices

Any notice or other communication under or in connection with this Agreement
shall be in writing in the English language or accompanied by a certified
English translation thereof and shall be delivered personally, or by courier
services such as Federal Express, DHL or similar services, or facsimile
transmission, to the respective addresses or facsimile numbers given below or
such other address or facsimile number as the recipient may have notified to the
sender in writing. Proof of despatch shall be deemed to be proof of receipt:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  in the case of a notice sent by
courier service, upon delivery to the notified party (provided that, if delivery
is tendered but refused, such notice shall be deemed effective upon such
tender);

[spacer.gif] [spacer.gif] [spacer.gif] (b)  in the case of a facsimile
transmission, on the Business Day immediately following the date of despatch or
transmission;

to the Seller at:

MAERSK AIRCRAFT A/S
Copenhagen Airport South
DK-2791 Dragoer
Denmark
Attention: The President
Fax: +45 33 63 50 81

to the Buyer at:
Wells Fargo Bank Northwest, National Association
299 South Main Street
12th Floor
Salt Lake City
Utah
UT84111
United States of America
Attention: Corporate Trust Department, MAC: U1228-120
Fax: +1 801 246 5053

with a copy to:

Aircastle Advisor LLC
300 First Stamford Place
5th Floor
Stamford, Connecticut 06902
United States of America
Fax: +1 203-504-1021

or to such other address or facsimile number as is notified by one party to the
other party under this Agreement.

[spacer.gif] [spacer.gif] 13.5  Survival

Notwithstanding anything contained herein to the contrary, all agreements,
indemnities, representations and warranties contained in this Agreement shall
survive the Delivery Date and the expiration or other termination hereof.

[spacer.gif] [spacer.gif] 13.6  Invalidity of any Provision

If any of the provisions of this Agreement becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

13


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 13.7  Costs and Expenses

Each of the Seller and the Buyer shall bear its own fees, costs and expenses in
connection with the preparation, negotiation and completion of this Agreement
and performance of the transactions contemplated hereby, except as expressly
provided herein. Notwithstanding the foregoing (i) the Seller shall be
responsible for and shall discharge the costs and expenses of the Lessee
incurred in connection with the Novation of the Lease and (ii) the Buyer shall
be responsible for and shall discharge any and all costs and Taxes payable to
the Danish Civil Aviation Authority in relation to the registration of the
transfer of title to the Aircraft with the Danish Civil Aviation Authority.

[spacer.gif] [spacer.gif] 13.8  Counterparts

This Agreement may be executed in any number of separate counterparts by the
parties and each counterpart shall when executed and delivered be an original
document, but all counterparts shall together constitute one and the same
instrument.

[spacer.gif] [spacer.gif] 13.9  Successors and Assigns

This Agreement shall be binding upon, inure to the benefit of and shall be
enforceable by the parties hereto, and their respective successors and assigns;
provided, that no party to this Agreement may assign any of its obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed.

[spacer.gif] [spacer.gif] 13.10  Third Parties Act

A person who is not a party to this Agreement shall have no right under the
Contract (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement, except for the indemnified parties in clause 10.1 and 10.2.

[spacer.gif] [spacer.gif] 13.11  No Brokerage

Skytech-AIC has been marketing the Aircraft on behalf of the Seller and any fees
in that relation are for the account of the Seller. Otherwise, no brokers have
been assisting in bringing about the sale of the Aircraft as contemplated in
this Agreement.

[spacer.gif] [spacer.gif] 13.12  Confidentiality

The parties shall keep this Agreement, and all terms and provisions hereof and
thereof, strictly confidential and shall not disclose, or cause to be disclosed,
the same to any person, without the prior written consent of the other party,
except (a) to prospective and permitted transferees of any party’s interests or
their respective counsel or special counsel, certified public accountants,
independent insurance brokers or other agents, (b) in connection with any
administration or enforcement of any provisions of this Agreement, (c) to its
affiliates, (d) to its advisors, insurance brokers and accountants, or (e) as
may be required by any applicable statute, court or administrative order or
decree or governmental ruling or regulation, including insurance regulatory
bodies, banking examiners and other government officials. In the event of
disclosure of confidential information, the disclosing party (acting always with
the prior written consent of the other party) shall notify that other party of
(i) the identity of the recipient of the information and (ii) the content of the
information disclosed.

[spacer.gif] [spacer.gif] 13.13  Entire Agreement

This Agreement and the Transaction Documents constitute the entire agreement
between the parties hereto in relation to the sale and purchase of the Aircraft,
and supersedes all previous proposals, agreements and other written and oral
communications in relation thereto.

[spacer.gif] [spacer.gif] 13.14  Time of the Essence

Time shall be of the essence in respect of payment and performance under this
Agreement.

—o0o—

14


--------------------------------------------------------------------------------


Table of Contents

In witness whereof the parties hereto have executed this Agreement on the day
and year first herein written.

SIGNED by and on behalf of MAERSK AIRCRAFT A/S

[spacer.gif]


[spacer.gif] By (in print):    Flemming
Ipsen                                    
Title:                   Attorney-in-fact                                    
Signature:         /s/ Flemming Ipsen                                
[spacer.gif]

SIGNED by and on behalf of WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (not
in its individual capacity but solely as Owner Trustee)

[spacer.gif]


[spacer.gif] By (in print):    C. Scott Nielsen                               
Title:                   Vice President                                   
Signature:         /s/ C. Scott Nielsen                               
[spacer.gif]

15


--------------------------------------------------------------------------------


Table of Contents

Execution page, OY-MRG, msn 28010

Schedule 1, description of Aircraft

One (1) Boeing B737-7L9 aircraft, manufacturer’s serial number 28010 and Danish
registration marks OY-MRG with two CFM56-7B22 aircraft engines, manufacturer’s
serial number 874956 and 874957.

16


--------------------------------------------------------------------------------


Table of Contents

Schedule 2, Bill of Sale

For good and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, MAERSK AIRCRAFT A/S, a Danish company (‘‘Seller’’) does hereby, on
the date hereof grant, convey, transfer, bargain, sell, deliver and set over
with full title guarantee to Wells Fargo Bank Northwest, National Association
(not in its individual capacity but solely as Owner Trustee) (‘‘Buyer’’), its
successors and assigns, forever all of its right, title and interest in and to
that certain Boeing B737-7L9 aircraft, bearing manufacturer’s serial number
28010, together with (i) the two (2) CFM56-7B22 engines bearing manufacturer’s
serial numbers 874956 and 874957, respectively, (ii) all appliances, parts,
instruments, appurtenances, accessories, furnishings, or other equipment or
property incorporated, installed in or on or attached to said aircraft and
engines (collectively the ‘‘Aircraft’’), and (iii) all Aircraft Documents (as
defined in that certain Aircraft Sale and Purchase Agreement dated as of [•]
2006 between Seller and Buyer (the ‘‘Sale Agreement’’).

That Seller hereby warrants to Buyer, its successors and assigns, that it is the
holder of title to the Aircraft and the Aircraft Documents and with the right to
sell the same as aforesaid and that Seller conveys to Buyer good and marketable
title to the Aircraft and the Aircraft Documents with full title guarantee and
that Seller will warrant and defend such title forever against all claims and
demands whatsoever.

This Bill of Sale is governed by the laws of England.

In witness whereof, Seller has caused this instrument to be executed by its duly
authorised signatory/signatories this              day of [•].

MAERSK AIRCRAFT A/S

[spacer.gif]


[spacer.gif] By (in
print):                                                                           
Title:                                                                                          
Signature:                                                                                
[spacer.gif]

17


--------------------------------------------------------------------------------


Table of Contents

Schedule 3, Acceptance Certificate

Wells Fargo Bank Northwest, N.A. as owner trustee (the ‘‘Purchaser’’) of 299
South Main Street, 12th Floor, Salt Lake City, UT 84111 hereby accepts delivery
at[•] CET on this [•] day of August 2006 of the Boeing B737-7L9 aircraft with
manufacturer’s serial number 28010 and two CFM56-7B22 engines with serial
numbers 874956 and 874957 in accordance with an Aircraft Sale Agreement dated
[•] August 2006 between the Purchaser and Maersk Aircraft A/S (the ‘‘Sale
Agreement’’) on an ‘‘as is, where is’’ basis.

The Purchaser confirms that the Aircraft is satisfactory in all respects and
irrevocably accepts the Aircraft for all purposes of the Sale Agreement.

SIGNED BY

                                            
on behalf of
Wells Fargo Bank Northwest, N.A.
as owner trustee

18


--------------------------------------------------------------------------------


Table of Contents

Schedule 4, Parent Guarantee

See the attached

19


--------------------------------------------------------------------------------
